                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

ROBERT WHEELER,

       Plaintiff,

v.                                                             Case No: 5:20-cv-172-JSM-PRL

LAKE ROUSSEAU RESORT, LLC and
ALEXANDER G. STEWART,

       Defendants.


                                            ORDER

       This Fair Labor Standards Act (“FLSA”) matter is before the Court for consideration

of Plaintiff’s motion to compel responses to his first set of interrogatories and first request for

production. (Doc. 33). Defendant Lake Rousseau Resort, LLC has responded. (Doc. 34). For

the following reasons, Plaintiff’s motion is due to be granted in part and denied in part.

       I.      LEGAL STANDARD

       Motions to compel discovery under Rule 37(a) of the Federal Rules of Civil Procedure

are committed to the sound discretion of the trial court. See Commercial Union Ins. Co. v.

Westrope, 730 F.2d 729, 731 (11th Cir. 1984). “The overall purpose of discovery under the

Federal Rules is to require the disclosure of all relevant information so that the ultimate

resolution of disputed issues in any civil action may be based on a full and accurate

understanding of the true facts, and therefore embody a fair and just result.” Oliver v. City of

Orlando, No. 6:06-cv-1671, 2007 WL 3232227, at *2 (M.D. Fla. Oct. 31, 2007).

       The moving party “bears the initial burden of proving that the information sought is

relevant.” Douglas v. Kohl’s Dep’t Stores, Inc., No. 6:15-cv-1185, 2016 WL 1637277, at *2 (M.D.
Fla. Apr. 25, 2016) (quoting Moore v. Lender Processing Servs. Inc., No. 3:12-cv-205, 2013 WL

2447948, at *2 (M.D. Fla. June 5, 2013)). Relevancy is based on the “tendency to make a fact

more or less probable than it would be without the evidence, and the fact is of consequence

in determining the action.” Garcia v. Padilla, No. 2:15-cv-735, 2016 WL 881143, at *2 (M.D.

Fla. March 8, 2016) (quoting Fed. R. Evid. 401).

       Proportionality requires counsel and the Court to consider whether relevant

information is discoverable in view of the needs of the case. In making this determination, the

Court is guided by the non-exclusive list of factors in Rule 26(b)(1). Graham & Co., LLC v.

Liberty Mut. Fire Ins. Co., No. 2:14-cv-2148, 2016 WL 1319697, at *3 (N.D. Ala. April 5, 2016).

“Any application of the proportionality factors must start with the actual claims and defenses

in the case, and a consideration of how and to what degree the requested discovery bears on

those claims and defenses.” Id. (quoting Witt v. GC Servs. Ltd. P’ship, 307 F.R.D. 554, 569 (D.

Colo. 2014)).

       In order to frame the discovery on this issue, it is essential to determine what the

purpose of the discovery is. As the commentary to Rule 26 explains: “A party claiming that a

request is important to resolve the issues should be able to explain the ways in which the

underlying information bears on the issues as that party understands them.” Fed. R. Civ. P.

26. Then, of course, it is the “Court’s responsibility, using all the information provided by the

parties, . . . to consider these and all the other factors in reaching a case-specific determination

of the appropriate scope of discovery.” Id.

       II.      DISCUSSION

       Plaintiff, Robert Wheeler, brings this action under the FLSA and the Florida

Minimum Wage Amendment, Fla. Const. Art § Sec. 24 (“FMWA”). Plaintiff claims that he



                                                -2-
was employed by Defendants, Lake Rousseau Resort, LLC (“Rousseau”) and individual

defendant Alexander G. Stewart, but that they failed to pay him minimum wages during his

employment. Plaintiff alleges that Defendants operate a recreational vehicle (“RV”)

campground business and offer a variety of camping and leisure activities and amenities.

       Plaintiff contends that “Defendants had a rather unorthodox way of compensating

their workers. They just didn’t.” (Doc. 33, p. 2, emphasis in original). Plaintiff explains that

in exchange for his labor, Defendants allowed Plaintiff to keep his vehicle on Defendants’

property and provided some utilities. Plaintiff states that Defendants referred to Plaintiff as a

“work camper,” but argues that such an arrangement is prohibited by the FLSA and the

FMWA because effectively Plaintiff was paid nothing.

       Indeed, Plaintiff’s motion to compel largely arises from a legal dispute that is at the

heart of the case. Plaintiff contends that Defendants’ “work camper” arrangement violates

the FLSA and the FMWA. Meanwhile, Rousseau contends that the FLSA does not govern

Rousseau’s relationship with Plaintiff and therefore it does not have knowledge or records as

detailed as if the FLSA recordkeeping requirements applied to the relationship. (Doc. 34, p.

3).

       First, the Court will make the following general observations, and specific analysis of

each disputed request will follow. As a general matter, under Rule 26, the Court observes that

the parties would be entitled to discovery on any nonprivileged material that is relevant to

any party’s claim or defense and proportional to the needs of the case. Notwithstanding

Rousseau’s contentions, Plaintiff’s claims are brought pursuant to the FLSA and the FMWA.

As such, it stands to reason that all documents pertaining to Plaintiff’s employment or (as

Rousseau describes it) work camper agreement, including labor done and/or hours worked



                                              -3-
by Plaintiff, compensation, and any deductions taken out of Plaintiff’s compensation would

be discoverable.

       Also, as a general matter, Plaintiff alleges that Defendants’ violations of the FLSA

were willful. To this end, Plaintiff seeks discovery regarding other employees of Defendants

as well as discovery regarding other individuals governed by the Work Camper Agreement.

Rousseau has objected on grounds such as disproportionality and irrelevance, maintaining

that this case is only about whether Plaintiff was an employee of Rousseau and, if so, whether

Plaintiff was paid properly. Rousseau, however, fails to cite any case law in support of its

objections.

       Upon consideration, the Court agrees that, given Plaintiff’s claims that the FLSA

violations were knowing and willful, Plaintiff is entitled to discovery regarding Rousseau’s

relationships with other employees or workers. Despite objecting on the grounds of

disproportionality, Rousseau has made no showing or assertion that providing the requested

discovery regarding other employees of Defendants would be unduly burdensome. Plaintiff’s

specific requests will be discussed in further detail below.

       A. Interrogatory #2

       Plaintiff first moves to compel responses to Interrogatory #2, including Subparts 5, 6,

8, 19, 10, 11, and the final subpart. (Doc. 33, p. 3).

               Please list and fully detail for each calendar day and each
               calendar week, respectively, all information about Plaintiff that
               would ordinarily be required for workers under 29 C.F.R. §
               516.2(a): (1) the occupation Plaintiff was engaged, (2) the time
               of day and day of week on which Plaintiff’s workweek began, (3)
               the regular hourly rate of pay for any workweek in which
               overtime was due, (4) an explanation of the basis of pay showing
               the monetary amount paid on a per hour, per day, and per week,
               respectively, (5) the hours worked each workday, and each work
               week, respectively, (6) the total daily or weekly straight-time


                                               -4-
               earnings or wages due for hours working during the workday or
               workweek, exclusive of premium overtime compensation, (7) the
               total premium paid over and above straight-time earnings for
               overtime hours, (8) the total additions to or deductions from
               wages paid each pay period, including employee purchase orders
               or wages assignments, (9) the dates, amounts, and nature of the
               items that make up the total additions and deductions, (10), the
               total wages paid each pay period, (11) the date of payment and
               the pay period covered by the payment. In addition, state for
               each calendar day, the specific time of day when Plaintiff
               commenced work and ceased work, including therein – any
               minutes or hours of inactivity, rest or meal breaks (provide the
               start and stop time of any inactivity, rest or meal breaks). Please
               specifically identify all documents relied upon in your response.

(Doc. 33, p. 3-4).

       Rousseau objects to this interrogatory on the basis that it “mistakes that 29 C.R.F. §

516.2(a) governs ‘workers.”” Rousseau states that it has already provided a copy of the

Verified Summary and the “Calendar of Dates and/or time Plaintiff worked pursuant to the

Work Camper Agreement.” Beyond that, Rousseau objects on the basis of disproportionality

and irrelevance.

       As explained in the general comments above, Plaintiff is entitled to the information

requested in Interrogatory #2, Subparts 5, 6, 8, 9, 10, 11, and the final subpart. Defendant

Rousseau shall answer these parts of the interrogatory to the best of its ability. If the answers

cannot be ascertained because the information was not recorded, retained, or available, it

should answer accordingly.

       B. Interrogatory # 5

               Please identify all persons who supervised the Plaintiff, as well
               as any person who worked as Work Campers during the time of
               the Plaintiff’s working relationship with any of the Defendants
               (inclusive of persons no longer working), and describe each such
               person’s job duties, total length of stay at or on your premises,
               their dates of their work, and their address, email address and
               telephone number. Please include the identities of individuals no


                                              -5-
               longer working with your company. Please specifically identify
               all documents relied upon in your answer.

       (Doc. 33, p. 7).

       Plaintiff seeks to compel information that was left unanswered by Rousseau due to

objections based on disproportionality and irrelevance, specifically the information regarding

any persons who worked as “Work Campers” during the time of Plaintiff’s working

relationship with any of the Defendants. The Court has little trouble concluding that the

information requested is relevant to Plaintiff’s claims. Moreover, Rousseau does not explain

why it is disproportionate or burdensome, and common sense suggests it is not. Presumably,

Defendants’ RV resort is a single location with a modest number of employees. And, Plaintiff

is only seeking the information for the time he had a working relationship with Defendants

(identified by Rousseau as 8/28/2019 – 2/13/2020), a period of approximately six months.

Rousseau is directed to fully answer this interrogatory to the best of its ability.

       C. Interrogatory #7

       Plaintiff next seeks to compel answers to Interrogatory #7, which states:

               During the time set forth in the Complaint, please identify ALEX
               STEWART’s job duties, for each duty provide illustrative
               examples of the type of work performed, whether he was
               involved in day-to-day operations and management decisions of
               your company, and explain the types of duties performed. Please
               also describe also the frequency by which your company or its
               agents had contact with ALEX STEWART. In preparing such
               response and identify all documents referred to or relied upon in
               responding to such Interrogatory.

       (Doc. 33, p. 9).

       Rousseau provided a partial answer to this interrogatory, but failed to answer

regarding Alex Stewart’s job duties, illustrative examples of the type of work performed,

whether he was involved in management decisions of the company, and the types of duties


                                               -6-
performed. Rousseau also failed to answer regarding “the frequency by which your company

or its agents had contact with Alex Stewart.”

       The Court agrees with Plaintiff that the answer was incomplete, and therefore,

Rousseau is directed to fully answer this interrogatory.

       D. Interrogatory #8

              Identify the number of persons working on the Defendant’s
              premises during the time period alleged in the Complaint, and
              for each, provide their name and contact information, their dates
              of work or employment, whether they were paid wages or
              monetary compensation (and if so, the amount) whether they
              were issued W-2s and 1099’s (and if so, identify the years) and
              whether your company identified any benefits provided to such
              workers on your tax returns and schedules.

       (Doc. 33, p. 9).

       Rousseau only provided a partial answer to this question and answered only as to

Plaintiff, Robert Wheeler. Rousseau provided no information about other persons working at

Defendant’s place of business, citing disproportionality and irrelevance.

       In light of the nature of Plaintiff’s claims and the allegation of willfulness, the Court

deems this information relevant and discoverable. Rousseau is directed to fully answer this

interrogatory and should do so as to any individuals employed or working in any capacity,

including as work campers, during the relevant period.

       E. Interrogatory #9

              If you claim to have furnished Plaintiff with board, lodging,
              housing or other facilities: (a) state on what specific dates (and
              from whom) you determined the reasonable cost or fair value of
              that board, lodging, housing, or other facilities, (b) whether you
              sought a determination from the Department of Labor as to fair
              value or reasonable cost (and if so, the date), (c) provide an
              accounting of the value attached to the reasonable cost and fair
              value for food, board, lodging, housing or other facilities, along
              with the mathematical computation or methodology used for the


                                             -7-
               determination (d) whether the board, lodging, housing or other
               facilities provided a benefit or convenience to you, (e) whether
               you have provided board, lodging, housing or other facilities for
               persons other than the Plaintiff (and if so, please state their name,
               address, telephone number, email address, along with the dates
               of the working relationship), (f) whether during the period of
               time either Plaintiff provided any services to any Defendant, you
               kept records reflecting the reasonable cost or fair value of board,
               lodging, housing or other facilities (and if so, the date of each
               record and its date of creation), and (g) whether on a work-week
               basis, you maintained records reflecting additions to wages or
               deductions from wages for board, lodging, housing or other
               facilities (if so, state the date of each records). Please identify
               each document or record relied upon for your response (by Bates
               Stamp Number), along with the date of creation for each
               document or record.

       (Doc. 33, p. 11-12).

       Plaintiff seeks to compel more complete answers to subparts C, E, and F, specifically

regarding Defendant’s reasonable cost, not the fair market value. The Court agrees that

Rousseau must answer these subparts to the best its ability, including specifically the questions

regarding reasonable cost. Rousseau is therefore directed to provide complete answers to

Interrogatory #9.

       F. Requests for Production Generally (# 11, 18, 29, 31, 32 & 33)

       Plaintiff also moves to compel documents requested in its Requests for Production. As

a preliminary matter, as to numerous requests (Requests # 11, 18, 29, 31, 32 & 33), Plaintiff

has moved to compel despite Rousseau’s statement that “[a]s required by Federal Rule of

Civil Procedure 34(b)(2)(C), Defendant states that it is not withholding responsive documents

pursuant to this objection.” (Doc. 33, p. 14-21). In light of this representation, it is unnecessary

for the Court to resolve the various objections because no responsive documents are being

withheld, and there is nothing to compel at this time. Plaintiff’s motion to compel (Doc. 33)

is due to be denied as to these requests.


                                                -8-
       G. Request for Production #1

              All journals, transcripts, diaries, transaction reports, pay stubs,
              pay checks, wage papers, punch-clock records, documents,
              papers, job applications, invoices, emails, memoranda, notes,
              phone message slips, or any other written or electronically stored
              material referencing the Plaintiff, his work schedules, work
              hours, wages, cash payments to him, salary, rate and method of
              pay, hours worked, arrival/departure from work, break taken, or
              any matters concerning him or his employment.

       (Doc. 33, p. 13).

       Rousseau objects to this request insofar as it seeks documents concerning

“employment,” and refers to the underlying issue in dispute in this case. While Rousseau did

produce some documents pertaining to Plaintiff, it is unclear whether it produced all

documents that would be responsive to the request.

       Consequently, Rousseau is directed to provide all documents that are responsive to

this request. Under the circumstances of this case, the Court is inclined to find that any and

all documents in Defendants’ possession pertaining to their relationship with Plaintiff are

relevant and discoverable and should be produced, including particularly those specifically

requested by this interrogatory, and irrespective of the parties’ dispute regarding Plaintiff’s

status as an employee or work campers.

       H. Request for Production #12

              Since 2018 to the present, all Work Camper Agreements signed
              by workers performing any work that benefited the Defendants.

       (Doc. 33, p. 15).




                                             -9-
       Rousseau has objected to this request citing, again, disproportionality and irrelevance.

For the reasons stated above, the Court finds that these documents are discoverable and

therefore directs Rousseau to produce them in response to this request.

       I. Requests for Production #16 & #17

              Records reflecting the specific time Plaintiff commenced work
              each day.

              Records reflecting the specific time Plaintiff ceases work each
              day.

       (Doc. 33, p. 15-16).

       Rousseau has objected to these requests on the basis that they are duplicative of other

requests and contends that documents already produced (such as the calendar reflecting work

under the Work Camper agreement) are sufficiently responsive. As explained above in the

discussion regarding Interrogatory # 1, this information is relevant, proportional, and

discoverable. Rousseau is directed to produce any and all documents that are responsive to

these requests.

       J. Requests for Production #22 & 23

              Any documents used to calculate the reasonable value of any
              food or other fringe benefits provided to Plaintiff.

              Any documents referencing or relating to your company
              determine the reasonable value of lodging or other benefits
              provided to the Plaintiff.

       (Doc. 33, p. 17).

       Plaintiff contends that Rousseau’s responses are unresponsive because it provided

nothing regarding “its reasonable cost,” and instead only provided market retail charges.

Rousseau replies that it properly responded and that the request specifically asked for

“reasonable value.” While Rousseau’s argument is persuasive, the Court notes that


                                            - 10 -
documents regarding Defendants’ reasonable costs are discoverable and relate to Plaintiff’s

claims. Consequently, there is little value in quibbling about semantics. The parties are

advised to work together in good faith and the interests of efficiency to supplement their

discovery requests and or responses regarding this issue.

       K. Request for Production #25

              Any and all personnel guides, memos, emails, employee
              handbooks, supervisory manuals, and similar documents which
              describe, embody or otherwise reflect the Defendant’s
              timekeeping policies, practices and procedures during the
              relevant time period.

       (Doc. 33, p. 18).

       Rousseau objects on the grounds of vagueness and refers to ambiguity as to the

meaning of “employees” versus “workers.” Rousseau’s objections are overruled, and it is

directed to produce all documents in its possession that are responsive to this request,

including documents pertaining to personnel or workers of any kind, including employees,

workers, and work campers.

       L. Attorney’s Fees

       Finally, the Court turns to the issue of attorney’s fees, which are sought by both parties.

Rousseau seeks an unspecified amount on the grounds that it was forced to incur attorney’s

fees in defending against baseless arguments. Plaintiff seeks $1,400 in attorney’s fees for

filing his motion ($400 lodestar rate x 3.5 hours).

       Under Federal Rule of Civil Procedure 37(a)(5)(A), if the Court grants a motion to

compel, then the Court must require the respondent, the respondent’s attorney, or both to pay

the movant’s reasonable expenses, including attorney’s fees, incurred in making the motion.

If, however, “the opposing party’s nondisclosure, response or objection was substantially



                                              - 11 -
justified” or “other circumstances make an award of expenses unjust,” the court must not

order payment. Fed. R. Civ. P. 37(a)(5)(A).

       Here, the undersigned has granted Plaintiff’s motion in part, but has also denied his

motion in part. And, by raising issues in his motion to compel regarding Requests for

Production # 11, 18, 29, 31, 32 & 33, Plaintiff subjected both Rousseau and the Court to an

exercise in futility because Rousseau had already stated that it was not withholding any

responsive documents as to those requests. The Court also observes that this issue, as well as

others, may have been resolved with more robust efforts to comply with Local Rule 3.01(g).

       In any event, the undersigned finds that any attorney’s fees to which Plaintiff might

have been entitled due to the partial granting of his motion are offset by those to which

Defendant might be entitled due to the partial denial of the motion. These circumstances

make an award of expenses unjust.

       III.   CONCLUSION

       Upon due consideration, Plaintiff’s motion to compel (Doc. 33) is GRANTED in part

and DENIED in part as set forth in this Order. Accordingly, Defendant Rousseau shall

provide all supplementary answers to interrogatories and supplemental responses to requests

to produce required by this Order on or before May 21, 2021.

       DONE and ORDERED in Ocala, Florida on April 30, 2021.




Copies furnished to:
Counsel of Record
Unrepresented Parties


                                              - 12 -
